TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 24, 2019



                                     NO. 03-18-00647-CV


               Mark D. McGillvray and J. D. Robertson, Trustee, Appellants

                                                v.

   Bank of America, N.A., as Mortgage Servicer; Bank Of America, N.A., as Mortgagee;
                       McCarthy Holthus Texas, LLP, Appellees




      APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on October 2, 2018. Having

reviewed the record, the Court holds that appellants have not prosecuted their appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellants shall pay all costs relating to this appeal, both in this Court and

in the court below.